Citation Nr: 1141406	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  For the period beginning September 1, 2006, entitlement to a rating greater than 30 percent for cervical disc disease and arthritis. 

2.  Entitlement to an initial rating in excess of 10 percent for right upper extremity radiculopathy. 

3.  Entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1974 to January 1995. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that granted a 100 percent evaluation for cervical spine disability based on surgical or other treatment necessitating convalescence, effective July 13, 2006, and assigned a 30 percent evaluation from September 1, 2006.  The RO also granted service connection for bilateral upper extremity radiculopathy and assigned an initial 10 percent evaluation for each side.  


FINDINGS OF FACT

1.  The Veteran has not been shown to have unfavorable ankylosis of the cervical spine.  

2.  The Veteran's bilateral upper extremity radiculopathy has been manifested by tingling, numbness, minimal decrease in light touch sensation, and normal motor function and musculature approximating incomplete paralysis of the median nerve that is mild. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent for cervical disc disease and arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).

2.  The criteria for an initial rating in excess of 10 percent for right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.69, 4.124a, Diagnostic Code 8615 (2011). 

3.  The criteria for an initial rating in excess of 10 percent for left upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.69, 4.124a, Diagnostic Code 8615 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2006, prior to the September 2006 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of:  information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The August 2006 letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his cervical spine disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim for an increased rating.  Additionally, the August 2006 letter notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeals for increased ratings for his right and left upper extremity radiculopathy arise from his disagreement with the initial ratings assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to the claims. 

VA has done everything reasonably possible to assist the Veteran with respect to his  claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records from the Veteran's private treatment providers have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period, including in August 2006, December 2007, and September 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted full orthopedic and neurological examination of the Veteran, including information necessary to apply the pertinent rating criteria.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran has not contended, nor is there evidence indicating, that there has been a material change in the severity of his disabilities since he was last examined in September 2009.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

Cervical Spine Disability

The Veteran essentially contends that his cervical disc disease and arthritis is more disabling than contemplated by the current 30 percent evaluation. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2011).

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The Board notes that in this case the RO has already staged the evaluations by assigning a 100 percent evaluation from July 13, 2006, to August 31, 2006, and a 30 percent evaluation effective September 1, 2006.  The Board will consider whether further staged ratings are appropriate. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little-used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).
The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2011).  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2011).

The Board has evaluated the Veteran's spine disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, ratings are assigned as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242 (degenerative arthritis of the spine) (2011).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. 3 8 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).  See also 38 C.F.R. § 4.71a , Plate V (2011). 

As an initial matter, the Board notes that a higher disability rating is not warranted for the Veteran's cervical spine disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (intervertebral disc syndrome) (2011).  Under that Diagnostic Code, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four but fewer than six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  The December 2007 VA examination report noted that the Veteran was incapacitated for only two days in the last year.  There is no other evidence regarding incapacitating episodes in the record, and certainly none demonstrating such episodes lasting at least four weeks during any twelve-month period.  Accordingly, the Veteran is not entitled to a rating higher than the 30 percent currently assigned based upon incapacitating episodes. 

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic manifestations.  As noted above, a higher rating requires unfavorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  In this regard, in a December 2006 letter, the Veteran's private neurosurgeon noted that there was deceased range of motion in the Veteran's cervical spine following his July 2006 surgery.  Report of the Veteran's August 2006 VA examination reflects that the Veteran reported pain and stiffness in his cervical spine.  The examiner noted that the Veteran held his head in a rigid neutral position.  Physical examination revealed guarding and pain on motion in the cervical spine, although normal muscle tone was found.  Range-of-motion testing revealed the following cervical spine range of motion:  forward flexion to 10 degrees, extension to 5 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 10 degrees.  The examiner found the Veteran to have ankylosis of the cervical spine, which was noted to be neutral in position.  The examiner diagnosed the Veteran with cervical spondylotic disease status-post anterior neck diskectomy and fusion.

The December 2007 VA examination report noted that range of motion testing revealed the Veteran's range of motion of the cervical spine to be flexion to 30 degrees without pain, extension to 10 degrees without pain, left lateral flexion to 12 degrees without pain, right lateral flexion to 15 degrees without pain, right lateral rotation to 45 degrees without pain, and left lateral rotation to 45 degrees without pain.  The examiner specifically noted that there was no cervical spine ankylosis.  Similarly, the September 2009 VA examination report noted the following cervical spine range of motion:  forward flexion to 40 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 45 degrees.  

In this case, the Board notes that, to warrant a higher rating for his service-connected cervical spine disability, the Veteran would have to demonstrate unfavorable ankylosis of the cervical spine.  In this case, however, although the August 2006 VA examiner found the Veteran to have ankylosis of the cervical spine, it was noted to be "neutral" in position.  The General Rating Formula for Diseases and Injuries of the Spine specifically provides that ankylosis identified as being in a neutral position "always represents favorable ankylosis."  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011).  Further, the December 2007 VA examiner specifically found the Veteran to have no ankylosis of the cervical spine.  Additionally, although the September 2009 VA examiner did not specifically address ankylosis, the Veteran demonstrated the ability to flex, extend, laterally flex and extend, and laterally rotate his cervical spine at that examination.  Thus, the Board concludes that there is no indication of unfavorable ankylosis of the entire cervical spine to merit a higher rating.  Thus, the Veteran does not meet the criteria for a rating higher than 30 percent under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected cervical disc disease and arthritis.  In that connection, the Board acknowledges that the Veteran has been diagnosed with degenerative joint disease of the cervical spine.  However, the Board nevertheless concludes that a higher rating is not warranted under Diagnostic Codes 5003 and 5010, which provide for a maximum rating of 20 percent with radiological evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  As the Veteran is currently in receipt of a 30 percent disability rating for his cervical spine arthritis, a higher rating under Diagnostic Codes 5003 and 5010 is thus not available.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The Board notes in addition that the Veteran has been separately evaluated for the neurological manifestations associated with his cervical spine disability, which will be discussed below. 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  On examination in December 2007, the Veteran's VA examiner noted that there was pain with repetitive motion, but there was no additional loss of motion on repetitive use.  The September 2009 VA examination report similarly noted that the Veteran was able to do the range of motion testing only once; the Veteran stated that at the extremes of the measured range of motion he had increased pain and that if he did the motions several times he would have continued pain throughout the day.  However, as noted above, no ankylosis was noted at either the December 2007 or September 2009 VA examinations.  Based on the evidence, the Board concludes that the current 30 percent evaluation for the service-connected cervical spine disability adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his cervical spine.  See DeLuca, supra, see also 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2011).

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal, and as such staged ratings are not warranted. 

For all the foregoing reasons, the Board finds that a rating higher than 30 percent is not warranted for the Veteran's service-connected cervical disc disease and arthritis.  This is so for the entirety of the appeal period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Upper Extremity Radiculopathy

The Veteran has also contended that his right and left upper extremity radiculopathy is more disabling than contemplated by the 10 percent evaluations initially assigned to each side. 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, relative impairment, and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011) .  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild or, at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

The Veteran's neurological disabilities have been evaluated under Diagnostic Code 8515, which contemplates a 10 percent rating is warranted for mild incomplete paralysis of the median nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 40 percent rating requires severe incomplete paralysis of the median nerve in the minor extremity, and a 50 percent rating is warranted for severe incomplete paralysis of the median nerve in the major extremity.  38 C.F.R. § 4.124a , Diagnostic Code 8515 (2011).  

Since the initial grant of service connection, the Veteran's right and left upper extremity radiculopathy has been assigned a 10 percent evaluation for each side.  Fenderson v. West, 12 Vet. App. 119   (1999).  The Board will thus consider entitlement to staged ratings in this case. 

The August 2006 VA examination report noted that the Veteran experienced numbness of the left upper shoulder, the base of his neck, and the right thumb.  Evaluation of the cervical sacrospinalis revealed guarding and pain with motion on the left side, but no spasm, atrophy, tenderness, or weakness on the left side.   The guarding was not severe enough to result in an abnormal spinal contour or gait.  Inspection of the spine revealed a normal posture, head held in a rigid neutral position, symmetry in appearance, and normal gait.  Upper extremity motor evaluation showed active movement against full resistance for all areas tested (bilateral elbow flexion, bilateral elbow extension, bilateral wrist flexion, bilateral wrist extension, bilateral finger flexors, bilateral finger abduction, and bilateral thumb opposition).  Muscle tone was normal, and there was no muscle atrophy.  Sensory evaluation revealed normal bilateral upper extremities (vibration, pain, light touch, and position sense).  Reflex evaluation revealed normal biceps, triceps, brachioradialis, and finger jerk reflexes.  

A December 2006 letter from the Veteran's private treating neurosurgeon noted that the Veteran had intermittent tingling in the hands that was improving.  He also reported persistent pain in the neck and in the mid-scapular trapezius area with prolonged flexion or extension.  On evaluation that day, myelopathy and hyperreflexia had improved, strength was normal, and there was spinal tenderness.  

The December 2007 VA examination report noted the Veteran's complaints of awaking at night with hand numbness.  He indicated no daytime numbness or associated arm, hand, or shoulder pain.  The examiner observed that posture of the spine was normal with symmetry in appearance but with limited range of motion with routine activities.  The examiner also found that there was no objective abnormalities of the cervical sacrospinalis (i.e. there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness).  Upper extremity motor evaluation showed active movement against full resistance for all areas tested (bilateral elbow flexion, bilateral elbow extension, bilateral wrist flexion, bilateral wrist extension, bilateral finger flexors, bilateral finger abduction, and bilateral thumb opposition).  It was noted that muscle function of the upper extremities was bilaterally symmetrical, and muscle tone was normal.  There was no abnormal muscle tone or bulk; tremors, tics, or other abnormal movement; or muscle atrophy.  No joint function was affected by the nerve disorder.  Sensory evaluation of the upper extremities (vibration, pain, light touch, and position sense) was completely normal.  Detailed reflex evaluation revealed hypoactive bilateral biceps, triceps, and brachioradialis reflexes.  A diagnosis of cervical radiculopathy due to cervical spine degenerative joint disease, associated with peripheral nerve problem with nerve dysfunction with neuritis and without paralysis or neuralgia, was noted.   

During the September 2009 VA examination, the Veteran described symptoms of paresthesias or a pins-and-needle type sensation involving the tips of the fingers of both hands on the palmar aspect of the hand.  He denied dysesthesias in this area or other sensory abnormities.  As to his daily activities, the Veteran indicated that his disability precluded him from driving his car at times and that he could not ride his motorcycle.  He also reported some difficulty with sleeping due to waking up in the night due to tingling in his hands.  On evaluation of the peripheral nerves, the examiner found no obvious loss of strength in flexion or extension in either upper extremity.  Deep tendon reflexes of the upper extremities, which included the biceps, triceps, and brachioradialis reflexes, were somewhat depressed, at 1/4+, and equal bilaterally.  There was no atrophy in any of the musculatures of the upper extremities.  There was no observable loss of pinprick sensation or vibratory sensation in either upper extremity, and only minimal decrease in light touch sensation involving primarily the pads of the fingers and thumb bilaterally was found.  Diagnoses of paresthesias of both hands and status post bilateral carpal tunnel release surgery were noted. 

Based on the evidence, the Board finds that the Veteran's bilateral extremity radiculopathy more nearly approximates mild incomplete paralysis of the median nerve, warranting no more than the 10 percent ratings initially assigned.  While the Veteran has complained of upper extremity numbness and tingling, his motor strength has consistently been found to be normal, as has his muscle strength.  Only minimal decrease in light touch sensation was noted at the Veteran's September 2009 VA examination; at no other time has he been shown to demonstrate decreased sensation, and the record offers no evidence of muscle atrophy or other symptoms to demonstrate moderate incomplete paralysis.  

Because the Veteran's symptoms remained constant throughout the course of the period on appeal, additional staged ratings are not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

For all the foregoing reasons, the Board finds that initial ratings in excess of 10 percent are not warranted for the Veteran's service-connected right and left upper extremity radiculopathy.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Additional Considerations

The Board has not overlooked the Veteran's statements with regard to the severity of his spine and upper extremity disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and numbness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examinations and in private treatment records.  The Board has considered the Veteran's reports along with the findings from the Veteran's VA examinations and private treatment reports.  The Board notes, however, that the pertinent rating criteria contain diagnostic criteria that require medical expertise (such as measuring range of motion or determining whether symptoms are indicative of neurological impairment and/or sufficient enough to warrant the prescription of bed rest) to evaluate the Veteran's disabilities.  The record does not reflect that the Veteran is competent to make such medical opinions.  Accordingly, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for his disabilities other than one for which is already receiving a 100 percent evaluation (i.e. for the period from July 13, 2006, to August 31, 2006).  The December 2007 VA examiner noted that the Veteran's cervical spine disability would have a significant effect on his usual occupation, to include decreased mobility and decreased strength, but that his bilateral upper extremity radiculopathy had no significant effects on his usual occupation.  However, the Board finds that the manifestations of his disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  During the course of this appeal,  the Veteran has indicated that his disabilities render him unemployable, and he has applied for entitlement to a TDIU.  In a February 2008 rating decision, the RO denied the Veteran's claim for entitlement to a TDIU, finding that the Veteran was maintaining full-time employment.   Accordingly, the Board will not address a claim for entitlement to a TDIU.


ORDER

For the period beginning September 1, 2006, entitlement to a rating greater than 30 percent for cervical disc disease and arthritis is denied. 

Entitlement to an initial rating in excess of 10 percent for right upper extremity radiculopathy is denied. 

Entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy is denied. 



____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


